                                                                                                 FILED
                                                                                                 CLERK
UNITED STATES DISTRICT COURT                                                            2/14/2020 1:55 pm
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X                                 U.S. DISTRICT COURT
MICHAEL CASON                                                                         EASTERN DISTRICT OF NEW YORK
                                                                                           LONG ISLAND OFFICE
                          Plaintiff,                             MEMORANDUM OF
                                                                 DECISION & ORDER
                 -against-                                       2:16-cv-3710 (ADS) (ARL)

FEDERAL PROTECTIVE SERVICE
OFFICERS JOHN DOE 1-2, FJC SECURITY
SERVICES INC., FJC SUPERVISOR SMITH,
JOSHUA PRIMROSE AND STEPHANIE
STEVENS,

                           Defendants.
---------------------------------------------------------X
APPEARANCES:

The Law Office of Tamara M. Harris
Attorneys for the Plaintiff
111 Broadway, Suite 706
New York, NY 10006
       By:     Tamara M. Harris, Esq., Of Counsel.

Crowell & Moring LLP
Attorneys for the Defendants
590 Madison Avenue
New York, NY 10022
       By:     Eric Su, Esq., Of Counsel.

United States Attorneys Office, Eastern District of New York
Attorneys for Defendants Federal Protective Service Officers John Doe 1-2
610 Federal Plaza
Central Islip, NY 11722
       By:      Robert W. Schumacher II, Esq., Assistant United States Attorney.

FordHarrison LLP
Attorneys for Defendants FJC Security Services Inc., FJC Supervisor Smith, Joshua Primrose,
and Stephanie Stevens
60 E 42nd Street, 51st Fl.
New York, NY 10165
       By:     Saima Zuberi Sheikh, Esq.,
               Elliot Dov Buckman, Esq.,
               Philip K. Davidoff, Esq., Of Counsel.


                                                             1
SPATT, District Judge:

        The case involves two intertwined entities, Federal Protective Services (“FPS”) and FJC

Security Services, Inc. (“FJC”). These entities are distinguishable as follows. FPS is the

uniformed security police division of the United States Department of Homeland Security, and it

guards federal facilities. FJC is a security company that contracts with FPS to guard federal

facilities.

        Plaintiff Michael Cason (the “Plaintiff”) brought this action pursuant to Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed.

2d 619 (1971); a state law claim for false imprisonment; and a whistleblower claim under §§ 740

and 741 of the New York Labor Law (“NYLL”). The action is against (1) two unnamed

employees of FPS (the “FPS John Doe Defendants”); (2) FJC; and (3) three of FJC’s employees,

Lieutenant Ivanhoe Smith (“Smith”), Joshua Primrose (“Primrose”), and Stephanie Stevens

(“Stevens”) (collectively, and along with FJC, the “ FJC Defendants”).

        The Plaintiff, a former FJC employee, was terminated for failing to safeguard his firearm

during a protest about workplace safety. The FJC Defendants now move under Federal Rule of

Civil Procedure (“FED. R. CIV. P.”) 56 for summary judgment and to dismiss the complaint

against them. In his opposition, the Plaintiff asks to amend the caption to identify the FPS John

Doe Defendants.

        This action involves a complicated factual and procedural history. Accordingly, this

opinion’s background section describes both in detail. In the discussion section, the Court grants

the FJC Defendants’ summary judgment motion and dismisses the complaint as to the FJC

Defendants, including FJC itself. It also grants the motion to amend the caption. The case will

proceed as against the now-identified FPS Defendants.


                                                  2
I.   BACKGROUND

        Part of this action’s procedural history is an ongoing dispute over the Local Rule 56.1

statements of facts. After the FJC Defendants filed their Rule 56.1 statement in December 2017,

the Plaintiff failed to file his counterstatement, despite numerous inquiries from the FJC

Defendants and United States Magistrate Judge Arlene L. Lindsay. In August 2018, the FJC

Defendants moved for the Court to deem as admitted the facts contained in their Rule 56.1

Statement, and only at that point did the Plaintiff file a Rule 56.1 counterstatement. The Court

granted that motion, and rejected the Plaintiff’s Rule 56.1 counterstatement. ECF 66 at 4.

        Accordingly, the Court draws the following facts from the FJC Defendants’ Rule 56.1

statement.

     A. The Relationship Between the Parties and the Plaintiff’s Employment History

        The Plaintiff began working for FJC as an armed security guard in October 2013. He

worked in that capacity at 201 Varick Street from that date until his July 2015 termination. His

supervisor was Smith, a lieutenant with FJC. Defendants Stevens and Primrose were FJC

administrators. Stevens is FJC’s senior director of financial services, and Primrose is FJC’s Vice

President of federal services.

        Prior to working for FJC, the Plaintiff had worked as an armed security guard for

multiple companies; as a corrections officer for the New York City Department of Corrections;

and as a police officer for the New York City Police Department (“NYPD”). In those positions,

the Plaintiff was required to carry a firearm.

        The Plaintiff’s 2013 application to work at FJC emphasized the use and storage of

firearms. The Plaintiff completed an NYPD handgun license application, where he stated that

when his handgun was not in use it would be “[a]t my residence in a lock box with a

                                                  3
combination lock.” The Plaintiff also completed an NYPD pistol license application, where he

noted that “[f]ailure to comply with the rules and regulations of the New York City Police

Department License Division . . . will result in cancellation of all pistol permits issued to

employees of the company.” The Plaintiff signed an Affidavit of Familiarity with Rules and

Law, where he swore that he would be responsible for knowledge of and compliance with all

federal, state, and local rules with regard to his firearms license.

       Upon his hiring with FJC, the Plaintiff signed additional documents pertaining to

firearms. First, he signed a form stating that he understood that his employment was contingent

upon his complying with FJC regulations.           Second, he signed an FJC document entitled

“Firearms Acknowledgement,” which provided that FJC had issued to him a .40 caliber firearm.

In the Firearms Acknowledgement, the Plaintiff agreed that he was responsible for the

maintenance, custody, and control of the firearm; that he would comply with all federal, state,

and local regulations regarding the firearm’s possession and use; that he would only carry the

firearm during his course of duty with FJC; that he was prohibited from carrying an FJC-issued

weapon otherwise, with the exception of when he was going to or returning from work; and, that

noncompliance would constitute grounds for disciplinary action, including termination. The FJC

Defendants also note that Title 38, Chapter 5, Subchapter B, § 5-22 of the New York City Rules

(“RCNY”) prevents a licensee leaving a handgun in an automobile without first rendering it

inoperable by employing a safety locking device, and § 5-24 provides that a licensee shall not

unreasonably delay in returning from employment to his residence.

       Notwithstanding this background, the Plaintiff testified that he had no knowledge of

federal, state, or local regulations regarding the safeguarding, handling, or maintaining of a

firearm. He also testified that: (a) he was aware of a New York City rule prohibiting him from


                                                     4
an unreasonable delay in traveling with his firearm from his place of employment to his home;

(b) the totality of his knowledge concerning firearm safety was that he needed to ensure that he

neither discharged the weapon or shot anyone; (c) he needed to prevent his firearm from being

stolen; and (d) the Firearms Acknowledgement’s “custody and control” provision mandated that

he “control [his] thoughts and [his] actions by not hurting anyone with that gun” and that he

“maintain a level head [in] dealing with that gun.”

       The Plaintiff was issued a restricted concealed carry handgun license in September 2013.

The license states that the “[h]andgun may be carried ONLY when actively engaged in

employment and to & from residence to employment.” On September 22, 2013, the Plaintiff

received a copy of the FJC employee handbook and he acknowledged receipt and his

responsibility to familiarize himself with its provisions. While working for FJC, the Plaintiff

needed to complete firearms training at least twice a year.

   B. The Incident at 201 Varick Street

       During his time at FJC, the Plaintiff submitted written complaints about his pay, and he

would make complaints by telephone about workplace safety. Although the Plaintiff testified

that he first became concerned with workplace safety in 2013, he did not complain to Defendants

Stevens or Primrose about safety until 2015.

       On July 3, 2015, the Plaintiff drove to his 8:00 AM–4:00 PM shift at 201 Varick Street.

He parked his car on King Street, directly across the street from 201 Varick Street. After his

shift ended, he planned to protest workplace pay and safety. He returned to his car; placed his

firearm in the trunk; removed a sign from his car reading “FJC SECURITY PAY ME MY

MONEY” and also containing additional statements that having a skeleton crew at 201 Varick



                                                   5
Street was dangerous to FJC employees; and then held the sign outside of the front of 201 Varick

Street for ten to fifteen minutes.

       On that day, Smith was working for FJC as a “roving supervisor.” He was called to the

site of the Plaintiff’s protest because the protest was drawing attention, and “[a]nything that

draws attention [to a federal facility] requires a supervisor.” Smith arrived at the scene and saw

the Plaintiff walking around; holding a sign; and yelling “pay me my money.”                  Smith

photographed the Plaintiff and sent the image to Stevens; called Stevens to report the Plaintiff’s

protest; and told Stevens that the impetus for the protest was the Plaintiff’s claims that he hadn’t

been paid. Stevens did not ask Smith to stop the Plaintiff from protesting.

       Smith testified that he followed FPS protocol and called the FPS “Mega Center” to report

the protest. Four FPS officers arrived at 201 Varick Street. Because FPS officers are responsible

for handling investigations, and the government does not consider FJC employees to be law

enforcement personnel, Smith’s only responsibility was being ready if needed. One FPS officer

asked Smith if the Plaintiff had his firearm. Smith replied that the officer would have to ask the

Plaintiff, and added that the Plaintiff had a carry license and that FJC procedure required him to

have his firearm on his person at all times when traveling to and from work.

       The Plaintiff walked to his car with the FPS officers. When they arrived at the car, Smith

was standing at the opposite side of the street. The Plaintiff told the FPS officers that his firearm

was in his car’s trunk. The Plaintiff opened the trunk, which revealed his firearm in his holster.

After the officers inspected the firearm, the Plaintiff retained possession and he returned home.

   C. The Incident’s Aftermath and the Plaintiff’s Termination

       While the Plaintiff was driving home, Stevens called the Plaintiff to address his payroll

concerns, and informed the Plaintiff that he had been administratively suspended from work,

                                                   6
pending an investigation. Stevens stated that the Plaintiff’s improper safeguarding of his firearm

caused the suspension. Stevens asked the Plaintiff not to protest while he looked into the payroll

issues.

          Stevens then spoke with Primrose about the protests. He also received a call from an FPS

officer, who was concerned about the Plaintiff’s leaving his firearm in his trunk and not properly

safeguarded.

          That same evening FJC’s gun custodian Bill McKinney (“McKinney”) called the Plaintiff

to advise him that he needed to surrender his firearm. The two met near the Plaintiff’s home and

the Plaintiff surrendered his firearm and his firearms license. The Plaintiff also told McKinney

that he would leave his firearm in his trunk when visiting his mother’s home, although he had

been told not to do so.

          The following day, July 4, 2015, the Plaintiff returned to 201 Varick Street to continue

his protest. During that protest, the Plaintiff spoke with Primrose by telephone. Primrose asked

the Plaintiff to leave because he felt that the image of an FJC officer protesting made it appear as

if “the offices at a given location do not constitute a professional security force.” He also

informed the Plaintiff that in picketing, he was violating the FJC collective bargaining agreement

(“CBA”), an act that could result in discharge. During this conversation, the Plaintiff called

Primrose a racist, and referred to FJC “as a nameless, faceless organization that did not care

about its employees,” including the Plaintiff, who is African American.             Primrose then

investigated the Plaintiff’s payroll concerns, and in the following week he made sure that the

Plaintiff received the sums owed to him.

          The Plaintiff did not return to 201 Varick Street to protest. On July 7, 2015, Primrose

held an informal meeting to discuss FJC officers’ problems and concerns. No FJC officer raised


                                                   7
a concern about safety. Primrose again told the Plaintiff that continued picketing violated the

CBA.

       FJC notified the NYPD about the Plaintiff’s protest, and one week after the July 3

protest, the NYPD suspended the Plaintiff’s firearms license. Stevens testified that upon the

suspension of his license, FJC determined that the Plaintiff should be terminated for failure to

properly safeguard his firearm. FJC notified the United States Department of Homeland Security

of the Plaintiff’s termination, advising that the Plaintiff’s failure to safeguard his firearm caused

his termination. By letter dated August 13, 2015, FJC memorialized the Plaintiff’s termination,

citing “policy/procedure violations.” Primrose testified that the ultimate decision to terminate

the Plaintiff came from his violation of numerous company policies and the rules of the City of

New York with regard to handling a firearm, and from the Plaintiff’s violation of these policies

and rules despite his knowledge of them. He also testified that the Plaintiff’s picketing had

nothing to do with his subsequent termination.

   D. The Present Action and Procedural History

       The Plaintiff brought this action in July 2016, raising causes of action under Bivens and

state law. As to Bivens, the Plaintiff contended that the FPS John Doe Defendants violated his

Fourteenth Amendment liberty right; his Fourth Amendment right against unlawful searches and

seizures; and his First Amendment Right to free speech. ECF 1 at 1–9. Also as to Bivens, the

Plaintiff alleged that FJC and Smith unlawfully imprisoned him. As to state law, the Plaintiff

alleged that FJC Defendants, with the exception of Smith, violated New York’s whistleblower

statute, N.Y. Labor Law (“NYLL”) §§ 740–41, in that they retaliated against him for disclosing

workplace safety issues, namely, the dangers of reducing the number of officers guarding 201



                                                   8
 Varick Street after 4:00 pm. Id. at 10–11 The Plaintiff asked for $20.1 million in damages and

 fees against each Defendant for each cause of action. Id. at 11–12.

         Presently before the Court is the FJC Defendants’ FED. R. CIV. P. 56 motion for

 summary judgment. Also before the Court is the Plaintiff’s FED. R. CIV. P. 15(a) motion to

 amend the caption, which he raises in his opposition to the summary judgment motion. The

 Court will address each of those motions in turn.

II.   DISCUSSION

      A. The Legal Standard

         Rule 56(a) provides that a court may grant summary judgment when the “movant shows

 that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

 matter of law.”

         “A genuine issue of fact means that ‘the evidence is such that a reasonable jury could

 return a verdict for the nonmoving party.’” Wright v. Goord, 554 F. 3d 255, 266 (2d Cir. 2009)

 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202

 (1986)). “Where the moving party demonstrates ‘the absence of a genuine issue of material

 fact,’ the opposing party must come forward with specific evidence demonstrating the existence

 of a genuine dispute of material fact.” Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir.

 2011) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 91 L. Ed. 2d 265

 (1986)). “The evidence of the party opposing summary judgment is ‘to be believed, and all

 justifiable inferences are to be drawn in [that party’s] favor.’”       Wright, 554 F.3d at 266

 (parenthetically quoting Graham v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996)). However, to

 defeat a motion for summary judgment, the opposing party “must do more than simply show that

 there is some metaphysical doubt as to the material facts,” and the party “may not rely on
                                                     9
conclusory allegations or unsubstantiated speculation.” F.D.I.C. v. Great Am. Ins. Co., 607 F.3d

288, 292 (2d Cir. 2010) (internal quotation marks omitted).

       “When no rational jury could find in favor of the nonmoving party because the evidence

to support its case is so slight, there is no genuine issue of material fact and a grant of summary

judgment is proper.” Gallo v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d 1219, 1224 (2d

Cir. 1994).

   B. Application to the Facts of This Case

       The FJC Defendants move for summary judgment and dismissal of the complaint as to

them. They contend that the Plaintiff has not asserted a viable Bivens claim against them

because the Bivens section of his complaint only raised claims against the FPS John Doe

Defendants. ECF 77-10 at 13–14. Had he pleaded those claims against the FJC Defendants,

they argue that the claims would nonetheless lack merit, because FJC is a private corporation

operating under contract with the federal government, placing them beyond the ambit of a Bivens

action. Id. at 14–15.

       The FJC Defendants address the unlawful imprisonment claim separately. They argue

that this claim fails because (a) Smith and FJC did not confine the Plaintiff; and (b) because any

such confinement would have been privileged. As to (a), they argue that the undisputed facts

demonstrate that the Plaintiff was not handcuffed by FPS officers; Smith did not take part in the

July 3, 2015 investigation of the Plaintiff’s firearm; Smith was not in a position to interfere with

an investigation by government officers; the threat of termination from one’s employment does

not suffice for a false imprisonment claim; and, that even if Smith could be held liable for false

imprisonment, FJC could not, because if Smith took part in a detention of the Plaintiff he would

be acting outside the scope of his employment. Id. at 15–18. In particular, they note that

                                                  10
Stevens spoke with the Plaintiff, Smith, Primrose, and an FPS agent following the July 3, 2015

protest, and none of them mentioned the Plaintiff’s being handcuffed. Id. at 16. Thus, they

argue, “[i]t is near-impossible to believe” that all of those individuals would have omitted the

handcuffing, had it occurred. Id. As to (b), they argue that any hypothetical detention would

have been privileged because Smith had probable cause to detain the Plaintiff for failing to

safeguard his firearm. Id. at 18–19. In the alternative,

       The FJC Defendants also seek summary judgment as to the whistleblower claim. First,

they allege that the Plaintiff cannot establish a prima facie claim of retaliation that he was

terminated for protesting, because the undisputed facts show that he was fired for violating rules

and procedures. Id. at 20. Second, they claim that the Plaintiff reported to FJC his concerns

about improper staffing at 201 Varick Street. Thus, he raised an issue of a possible violation of

the law that only affected FJC employees, and not the general public, meaning that he failed to

establish actual proof of a violation of law. Id. at 20–22. Third, they contend that they had a

legitimate, non-retaliatory reason to terminate the Plaintiff; “his extreme negligence in violating

a host of rules and regulations.” Id. at 22–25

       In opposition, the Plaintiff does not raise any Bivens claims against the FJC Defendants.

ECF 84. He expressly notes that he never raised a Bivens claim against any of them. Id. at 13.

He only raises arguments as to his false imprisonment and whistleblower claims. As to the

former, the Plaintiff contends that he testified that, on the day of his July 3, 2015 protest: (a)

Smith told the Plaintiff that he was embarrassing FJC and that he was going to be handcuffed

until he agreed to cease protesting safety issues; (b) Smith told an FPS officer to handcuff the

Plaintiff; (c) Smith told the Plaintiff that he would not be released until he agreed to cease

protesting; and (d) the Plaintiff had been handcuffed prior to the discovery of his firearm inside


                                                  11
his trunk, meaning there was no probable cause at the time he was detained. Id. at 5–7. Thus,

the Plaintiff argues, there are genuine questions as to whether he was confined and whether his

confinement was privileged. See generally id.

       As to the latter, the Plaintiff claims that he has established a prima facie retaliation claim,

because he testified that both Primrose and Smith told him that he could return to work until the

resolution of the firearms issue if he ceased protesting. Id. at 10. The Plaintiff alleges that it was

only after he refused to cease protesting that he was terminated. Id . He also alleges that

following his termination, an individual shot and killed an FJC employee, which prompted the

Occupational Safety and Health Administration to file a formal complaint against FJC for safety

violations. Id. at 10–11. The Plaintiff claims that this occurrence was the very danger that he

was protesting about. Id. The Plaintiff further contends that the FJC officer’s death constituted

an actual violation of the law, and that the Plaintiff’s safety concerns were not only for himself,

but for the general public, including “fellow officers, people entering the building and tenants

therein.” Id. at 11–12.

       In their reply, the FJC Defendants argue that with regard to the false imprisonment claim,

the Plaintiff asserts facts “directly rebutted by” the Rule 56.1 statement that the Court has

deemed admitted, and that the only evidence offered by the Plaintiff is his own deposition

testimony. ECF 89-3 at 2–3. They also assert that by the very act of protesting after work, the

Plaintiff was violating his limited carry license and thus, probable cause existed to detain the

Plaintiff. Id. at 5–6. In the alternative, they also argue that had Smith ordered the Plaintiff’s

arrest, he would have qualified immunity. Id. at 7. With regard to the whistleblower claim, the

FJC Defendants argue that the death of the FJC worker and the subsequent OSHA investigation




                                                   12
does not constitute an actual violation of a specific safety regulation. Id. at 8–9. The Court

addresses each of these issues in turn.

         1. Bivens

         As an initial matter, the parties agree that the Plaintiff ultimately did not raise a Bivens

claim against any of the FJC Defendants. Accordingly, “no set of facts would entitle plaintiff to

relief” against the FJC Defendants on a Bivens claim. See Brown v. Quiniou, No. 02-Civ-4630,

2003 WL 22509400, at *2 (S.D.N.Y. Nov. 4, 2003). In any event, a Bivens claim against the

FJC Defendants would fail because none of them are government employees. See Ashcroft v.

Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1948, 173 L. Ed. 2d 868 (2009) (“[A] plaintiff must plead

that each Government-official defendant [in a Bivens action], through the official’s own actions,

has violated the Constitution.”); see also Roseboro v. Gillespie, 791 F. Supp. 2d 353, 378

(S.D.N.Y. 2011); Cohen v. Holder, No. 11-CV-0003, 2011 WL 809773, at *2 (E.D.N.Y. Mar. 1,

2011).

         2. False Imprisonment

         “‘The elements of a claim for false arrest under New York law are that (1) the defendant

intended to confine the plaintiff, (2) the plaintiff was conscious of the confinement, (3) the

plaintiff did not consent to the confinement and (4) the confinement was not otherwise

privileged.’” Youngblood v. City of New York, No. 15-CV-3541, 2019 WL 6216498, at *5

(S.D.N.Y. Nov. 21, 2019) (quoting Sforza v. City of New York, No. 07-CV-6122, 2009 WL

857496 (S.D.N.Y. Mar. 21, 2019); see also Cartelli v. Cty. of Suffolk, No. 15-CV-6890, 2019

WL 6875376, at *5 (E.D.N.Y. Dec. 17, 2019) (Spatt, J.). “To prove intent, a plaintiff must show

that the defendant either: (a) confined or intended to confine the plaintiff or (b) affirmatively


                                                   13
procured or instigated the plaintiff’s arrest.” King v. Crossland Sav. Bank, 111 F.3d 251, 255 (2d

Cir. 1997); Lozada v. Weilminster, 92 F. Supp. 3d 76, 90 (E.D.N.Y. 2015).

       The Court has already deemed admitted the facts in the FJC Defendants’ Rule 56.1

Statement. This ruling, however, “‘does not absolve the party seeking summary judgment of the

burden of showing that it is entitled to judgment as a matter of law, and a Local Rule 56.1

statement is not itself a vehicle for making factual assertions that are otherwise unsupported by

the record.’” Dung Nguyen v. Morrison Healthcare, 412 F. Supp. 3d 196, 198 n.1 (E.D.N.Y.

2018) (quoting Giannullo v. City of New York, 322 F.3d 139, 140 (2d Cir. 2003)).

       There is a question of fact as to whether the plaintiff was confined. The admitted

statement of facts provides that when Stevens spoke with the Plaintiff, Primrose, Smith, and an

FPS officer following the July 3, 2015 protest, she was never told that the Plaintiff had been

handcuffed. ECF 77-4 at 15–16. The FJC Defendants cite deposition testimony from Smith,

who witnessed the FPS officers’ interaction with the Plaintiff, where he testified that he did not

recall seeing the officers handcuff the Plaintiff.     ECF 77-5 at 7.       Notwithstanding their

testimonial evidence, the Plaintiff has testified that he was handcuffed during this interaction,

and that it was Smith who ordered the handcuffing. ECF 84-1 at 145–48.

       However, the Plaintiff’s claim fails on another false imprisonment ground; privilege.

“‘For purposes of the privilege element of a false arrest and imprisonment claim, an act of

confinement is privileged if it stems from a lawful arrest supported by probable cause.’”

Hernandez v. United States, 939 F.3d 191, 199 (2d Cir. 2019) (quoting De Lourdes Torres v.

Jones, 26 N.Y.3d 742, 759, 47 N.E.3d 747 (2016)). An officer has probable cause when she has

“knowledge or reasonably trustworthy information of facts and circumstances that are sufficient

to warrant a person of reasonable caution in the belief that the person to be arrested has


                                                 14
committed or is committing a crime.” Id. (citing Posr v. Court Officer Shield No. 207, 180 F.3d

409, 414 (2d Cir. 1999) (internal quotation marks omitted)).

       Here, New York City rules prohibit an individual with a license to carry a firearm from

unreasonable delay in returning home from his employment. 38 RCNY § 5-24 (stating that an

individual violating this rule is also “in violation of license restrictions and the New York State

Penal Law.”). Accordingly, when Smith saw an FJC employee who carries a firearm engaging

in a protest immediately after his shift ended, he had probable cause to believe that the Plaintiff

was violating the New York City Rules, because he had unreasonably delayed his return to his

home. Accordingly, there was probable cause to detain the Plaintiff, and the Court grants the

summary judgment motion as to the false imprisonment claim.

       3. The Whistleblower Claim

       Section 740 of the NYLL prohibits employers from retaliating against any employee who

“discloses, or threatens to disclose to a supervisor or to a public body an activity, policy or

practice of the employer that is in violation of law, rule or regulation which violation creates and

presents a substantial and specific danger to the public health or safety.” NYLL § 740(2)(a). To

maintain an action under § 740, a plaintiff must: “‘establish a violation of a law, rule or

regulation, which information must be actual and not merely possible,’ and (2) demonstrate ‘that

the lack of compliance presents a substantial and specific danger to the public health or safety.’”

Ulysse v. AAR Aircraft Component Servs., 841 F. Supp. 2d 659, 664 (E.D.N.Y. 2012) (Spatt, J.)

(quoting Perez v. Consol. Edison Corp. of N.Y., No. 02-Civ-2832, 2006 WL 2707316, at *16

(S.D.N.Y. Sept. 20, 2006) (internal quotation marks omitted)). An employee’s reasonable, good

faith belief that a violation has occurred is insufficient to invoke the statute’s protection. Tonra



                                                  15
v. Kadmon Holdings, Inc., 405 F. Supp. 3d 576, 586 (S.D.N.Y. 2019) (citing Khan v. State Univ.

of N.Y. Health Science Ctr., 288 A.D.2d 350, 734 N.Y.S.2d 92, 94 (2001)).

       The Court agrees with the FJC Defendants that the Plaintiff’s claim fails on both prongs

of this standard. First, in raising concerns about improper staffing, the Plaintiff did not identify

any specific violations of the law. See Calabro v. Nassau Univ. Med. Ctr., 424 F. Supp. 2d 465,

476 (E.D.N.Y. 2006) (collecting cases where parties “cited with particularity” purported

violations of law); see Freese v. Willa, 89 A.D.3d 795, 796, 932 N.Y.S.2d 512, 513 (2d Dep’t

2011) (“Contrary to the plaintiff’s contention, she failed to plead a violation of any law, rule or

regulation with the requisite particularity and specificity necessary to support a cause of action

under Labor Law § 740.”).

       In addition, the Plaintiff also did not, in his complaint, claim that the safety issues about

the number of FJC employees at 201 Varick Street in any way implicated the safety of the

general public. Instead, his concerns pertained to that of himself and his fellow FJC employees.

This is insufficient for meeting the second prong of the NYLL whistleblower statute. See Duarte

v. St. Barnabas Hosp., 265 F. Supp. 3d 325, 355 (S.D.N.Y. 2017) (“[C]ourts have consistently

held that the statute addresses only traditional public health and safety concerns.”) (internal

quotation marks omitted); Schultz v. N. Am. Ins. Grp., 34 F. Supp. 2d 866, 869 (W.D.N.Y. 1999)

(ruling that claims alleging fraudulent economic practices of a company do not constitute a

danger to public health or society). Further, a whistleblowing claim based on insufficient pay is

equally unavailing. See Humphrey v. Rav Investigative & Sec. Servs. Ltd., 169 F. Supp. 3d 489,

500 (S.D.N.Y. 2016) (noting that a claim about insufficient pay “cannot maintain a claim under

NYLL § 740”).




                                                  16
       The Court also rules that the FJC Defendants had a legitimate, non-retaliatory reason for

firing the Plaintiff. They present evidence concerning the Plaintiff’s employment history and use

of firearms; his acknowledgement of the myriad local and state rules as well as company

regulations concerning firearms; as well as his numerous violations of those rules and

regulations. They also showed that the decision to terminate the Plaintiff came not on the day of

the July 3, 2015 protest, but in the following week, after the NYPD had decided not to keep the

Plaintiff’s firearms license. The Plaintiff’s arguments to the contrary again conflict with the

statement of facts that this Court has deemed admitted.         Thus, the Court grants the FJC

Defendants’ summary judgment motion with regard to the whistleblower claim. The Court also

grants the FJC Defendants’ summary judgment motion in its entirety, and the action is dismissed

as against FJC, Smith, Primrose, and Stevens.

   C. Motion to Amend the Caption

       In addition to opposing summary judgment, the Plaintiff moves under FED. R. CIV. P.

15(a)(2) to amend the caption of the complaint to identify the FPS John Doe Defendants as

Officer Valentine; Commander Anest; Commander “QCity”; and Commander Hoff (aka

Commander “Hog”). ECF 84 at 12. The Court provides the standard for a motion to amend the

caption before granting that motion in the Plaintiff’s favor.

       1. Legal Standard

       FED. R. CIV. P. 15 requires the Court to “freely give leave” [to amend pleadings] when

justice so requires. FED. R. CIV. P. 15(a)(2). In a Bivens claim, a plaintiff is required to

identify a John Doe defendant and replace him with a named party within the three-year statute

of limitations. Arutyunyan v. Fed. Bureau of Investigation of New York State, No. 17-CV-5009,

2018 WL 2972470, at *3 n.4 (E.D.N.Y. June 13, 2018); Holmes v. Untied States, No. 04-Civ-
                                                   17
7652, 2005 WL 2298159, at *1 n.2 (S.D.N.Y. Sept. 20, 2005) (citing Tapia-Ortiz v. Doe, 171 F.

3d 150, 151–52 (2d Cir. 1999)).


       2. Application to the Facts of This Case

       The Plaintiff alleges that when he filed the complaint, he did not know the names of the

FPS officers he had named as defendants. ECF 84 at 12. He further alleges that since the case

proceeded to discovery, he has learned through depositions the names of the FPS John Doe

Defendants. Id. at 12–13.

       The FJC Defendants do not oppose the motion to amend. ECF 89 at 14. However, they

request that they be granted reasonable attorneys’ fees arising from any further proceedings

required by the requested amendment. Id. at 14–15. They make this request because FJC

Defendant Smith referenced the names of the above-listed individuals in a December 2017

deposition, yet the Plaintiff is only now seeking to amend the caption. Id. at 15. They cite cases

from other circuits in which Courts granted parties attorneys’ fees in connection with motions to

strike and dismiss amended complaints. Id.

       The Court grants the motion to amend so that the Plaintiff may identify the purported

violators of his constitutional rights; a necessity for a Bivens action. See, e.g., Arutyunyan, 2018

WL 2972470, at *3 n.4. The Court acknowledges that one of the law firms representing the FJC

Defendants, who are being dismissed from the action, also represents the FPS John Doe

Defendants, and thus, it will continue to incur legal fees as the action proceeds. However, the

Court need not award attorneys’ fees at this time. The cases cited in support of the request for

attorneys’ fees discuss awards of attorneys’ fees filed after a party had moved to either strike or

dismiss an amended complaint. See Medtronic, Inc. v. White, 365 F. Supp. 2d 1105, 1119 (N.D.

Cal. 2005); O’Rear v. Am. Family Life Assur. Co., 139 F.R.D. 418, 421 (M.D. Fla. 1991). The
                                                  18
  remaining Defendants may move for the attorneys’ fees upon filing a dispositive motion later in

  this case.

III.   CONCLUSION

          For the foregoing reasons, the Court grants the FJC Defendants’ Rule 56 motion, and the

  complaint is dismissed as to them. The action shall proceed against the now-identified FPS

  Defendants. In addition, the Court grants the Plaintiff’s motion to amend the caption. The Clerk

  of the Court is directed to amend the caption of the Complaint to add the following Defendants

  in lieu of the FPS John Doe Defendants: Officer Valentine; Commander Anest; Commander

  QCity; and Commander Hoff (aka Commander Hog).

          The caption will read as follows:

          MICHAEL CASON,

                                   Plaintiff,

                           -against-

          FEDERAL PROTECTIVE SERVICE
          OFFICER VALENTINE, COMMANDER
          ANEST, COMMANDER QCITY, and
          COMMANDER HOFF (a/k/a
          COMMANDER HOG),

                                   Defendants.


  It is SO ORDERED.




       ______/s/ Artur D. Spatt_________                      ____February 14, 2020____

               Arthur D. Spatt, U.S.D.J.                                  Date


                                                  19
